UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-30185 PRECISION AEROSPACE COMPONENTS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware 20-4763096 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2200 Arthur Kill Road Staten Island, New York 10309-1202 (Address of Principal Executive Offices) (718)-356-1500 (Issuer’s Telephone Number, including Area Code) (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] (Do not check if a smaller reporting company) Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [XX] No [] Number of shares outstanding of the registrant’s common stock, as of May 10, 2010:2,824,875 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income (Loss)— (Unaudited) 5 Condensed Consolidated Statements of Cash Flows — (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4 and 4T Controls and Procedures 13 PART II OTHER INFORMATION Item6. Exhibits 14 Signatures 14 2 PRECISION AEROSPACE COMPONENTS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED): Pages Condensed Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 (Audited) 4 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7-10 3 PRECISION AEROSPACE COMPONENTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses Prepaid income taxes PROPERTY AND EQUIPMENT - Net OTHER ASSETS Deposits Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Loan payable-current portion LONG -TERM LIABILITIES - - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock A $.001 par value; 7,100,000 shares authorized ; 6,011,301 shares issued and outstanding March 31, 2010 and 6,123,301 shares issued and outstanding December 31, 2009 Common stock, $.001 par value; 100,000,000 shares authorized; 1,840,004 shares issued and outstanding March 31, 2010 and 1,753,279 shares issued and outstanding December 31, 2009 Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 PRECISION AEROSPACE COMPONENTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, TOTAL REVENUE TOTAL COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses Professional Fees Depreciation Total Operating Expenses INCOME (LOSS) BEFORE OTHER INCOME (EXPENSE) OTHER INCOME (EXPENSE) Interest expense ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES Provision for income taxes NET INCOME (LOSS) APPLICABLE TO COMMON SHARES $ $ NET INCOME (LOSS) PER BASIC SHARES $ $ NET INCOME (LOSS) PER DILUTED SHARES $ $ WEIGHTED AVERAGE NUMBER OF BASIC COMMON SHARES OUTSTANDING WEIGHTED AVERAGE NUMBER OF FULLY DILUTED COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed consolidated financial statements 5 PRECISION AEROSPACE COMPONENTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Changes in assets and liabilities: Decrease (increase) in assets Decrease (increase) in accounts receivable ) ) Decrease (increase) in inventory ) Decrease (increase) in prepaid expenses ) ) Decrease (increase) in prepaid income taxes Increase (decrease) in liabilities Increase (decrease)in accounts payable and accrued expenses ) Total adjustments ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES (Purchase) of property and equipment - - Net cash (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from (payment on) loan payable IDB Bank ) Proceeds from (payment on) subordinated note - ) Net cash provided by (used in) financing activities ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest paid $ $ Income taxes paid $ - $ SUPPLEMENTAL SCHEDULE OF NONCASH ACTIVITY: Conversion of preferred stock into common stock 25 - The accompanying notes are an integral part of these condensed consolidated financial statements 6 PRECISION AEROSPACE COMPONENTS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) 1.BASIS OF PRESENTATION The accompanying condensed consolidated unaudited interim financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC").The condensed financial statements and notes are presented as permitted on Form 10-Q and do not contain information included in the Company's annual statements and notes.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these condensed financial statements be read in conjunction with the December 31, 2009 audited financial statements and the accompanying notes thereto.While management believes the procedures followed in preparing these condensed financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year.These results are not necessarily indicative of the results to be expected for the full year. These condensed consolidated unaudited financial statements reflect all adjustments, including normal recurring adjustments, which, in the opinion of management, are necessary to present fairly the operations and cash flows for the periods presented. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Significant accounting policies followed in the preparation of the consolidated financial statements are as follows: Inventory Inventory is stated at the lower of cost or market, utilizing the specific lot identification method (except as noted subsequently).The Company is a distributor of goods that retain their value and may be purchased by its customers for an extended period of time.The Company has adopted the convention that any inventory item for which the Company has not had any transactions within the past five years shall be reduced to a zero value.Inventory consists of finished goods for resale at March 31, 2010.For the three months ended March 31, 2010, $21,350 was written off.For the similar period in 2009, $30,315 was written off. Property and Equipment Property and equipment are stated at cost less accumulated depreciation and amortization.The Company computes depreciation and amortization using the straight-line method over the estimated useful lives of the assets acquired as follows: Warehouse equipment 5years Leasehold improvements 5 - 39years ** Computers 5years Furniture and fixtures 7years Equipment 5years ** Shorter of life or lease term. 7 PRECISION AEROSPACE COMPONENTS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) Goodwill and Other Intangible Assets FASB Codification Topic 360 (ASC Topic 360) “Accounting for Goodwill and Other Intangible Assets and Accounting for Impairment or Disposal of Long-Lived Assets” addresses how intangible assets that are acquired individually or with a group of other assets (but not those acquired in a business combination) should be accounted for in financial statements upon their acquisition.This Statement also addresses how goodwill and other intangible assets should be accounted for after they have been initially recognized in the financial statements.In conjunction with the purchase of Freundlich assets and acquisition of DFAS in July 2006, goodwill was recognized at $2,221,744.Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets.The Company tests for impairment on an annual basis or based upon facts that may occur. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Concentration of Credit Risk Sales to the United States Department of Defense (“DOD”) represented approximately 46 percent of the Company’s total sales for the quarter ended March 31, 2009 and 53 percent for the year to date.No other customer accounted for greater than 10 percent of the Company’s total sales and the Company has no substantial concentrations of credit risk in its trade receivables. Shipping and Handling Costs and Fees The Company records freight cost on merchandise purchased to cost of goods sold and freight and delivery charges on sales to selling, general and administrative expenses. Income Taxes The Company accounts for income taxes in accordance with FASB Codification Topic 740 “Accounting for Income Taxes” which requires an asset and liability approach to financial accounting and reporting for income taxes.Deferred income taxes and liabilities are computed annually for differences between the financial statement and the tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Earnings (Loss) per Common Share Basic earnings (loss) per share is calculated by dividing net profit attributable to common stockholders by the weighted average number of outstanding common shares during the year.Basic earnings (loss) per share excludes any dilutive effects of options, warrants and other stock-based compensation, which are included in diluted earnings per share. 8 PRECISION AEROSPACE COMPONENTS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) 3. PROPERTY AND EQUIPMENT-NET Substantially all of the Company's property and equipment are pledged as collateral for its loans. March 31, December 31, Furniture and fixtures $ $ Equipment and other Leasehold improvements Less accumated depreciation and amortization ) ) Property and equipment, net $ $ Depreciation expense for the three months ended March 31, 2010 and 2009 was $ 20,826 and 20,086, respectively. 4. ACCOUNTS PAYABLE AND ACCRUED EXPENSES Accounts payable and accrued expenses as of March 31, 2010 and December 31, 2009 consist of the following: March 31, December 31, Accounts payable $ $ Accrued expenses - Total $ $ 5. COMMITMENTS AND CONTINGENCIES The Company leases office space for its operations under a triple net lease which expires July 20, 2013.The lease has an option for renewal for five years at the company's option.The rental rate is $12,797 per month.The Company can terminate the lease upon six months notice. The Company has guaranteed the Freundlich revolving funding facility as more completely described in Note 6. 9 PRECISION AEROSPACE COMPONENTS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) 6. SHORT-TERM DEBT AND LINE OF CREDIT Short-term debt as of March 31, 2010 and December 31, 2009 consists of the following: March 31, December 31, Revolving funding facility. Due April 30, 2010 (See below). $ Revolving Funding Facility The Company has a $2,800,000 available to draw revolving funding facility.Availability of payment of up to eighty (80) per-cent of eligible accounts receivable and a percentage, decreasing at the rate of 1% per month from fifty (50) per-cent of eligible inventory in September 2009 to forty (40) per-cent of eligible inventory, up to a maximum inventory advance amount of two million five hundred thousand dollars ($2,500,000).Eligible accounts receivable are those domestic accounts receivable not outstanding for more than one hundred twenty (120) days and eligible inventory is inventory as determined by the bank, presently that which has had sales within the preceding sixty (60) months.The daily rate on the outstanding balance will be, at the Company’s option, the prime rate plus one and one half (1.5) per cent, with a minimum of four and one quarter (4.25) percent.The balance is secured by a first lien position on all of the Company’s assets.The facility is due as of April 30, 2010.The Company expects that the facility will be renewed.As of March 31, 2010 $2,517,000 was outstanding, the interest rate was 4.75%, and $159,504 was available to draw.As of March 31, 2009, $2,822,506 was outstanding, the interest rate was 4.25%, and $177,494 was available to draw.After the period of this report, the facility was extended to June 30, 2010, pending preparation by the bank of a longer term approval. 7. OPTIONS AND AGREEMENTS On February 27, 2008 the Board of Directors of the Company (the “Board”) approved an employment agreement (the “Agreement”) with Andrew S. Prince, the Company’s President and CEO.Subsequent to the date of this report, on April 7, 2010, the employment agreement was revised and renewed. 10 ITEM 2MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS This Form 10-Q contains "forward-looking statements" relating to Precision Aerospace Components, Inc. (the "Company") which represent the Company's current expectations or beliefs including, but not limited to, statements concerning the Company's operations, performance, financial condition and growth.For this purpose, any statements contained in this Form 10-Q that are not statements of historical fact are forward-looking statements.Without limiting the generality of the foregoing, words such as "may", "anticipate", "intend", "could", "estimate" or "continue" or the negative or other comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, such as credit losses, dependence on management and key personnel, variability of quarterly results, and the ability of the Company to continue its growth strategy and the Company’s competition, certain of which are beyond the Company's control.Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, or any of the other risks set out under the caption “Risk Factors” in our 10-K report for the year ended 2008 occur, actual outcomes and results could differ materially from those indicated in the forward-looking statements. Any forward-looking statement speaks only as of the date on which such statement is made, and the Company undertakes no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for management to predict all of such factors, nor can it assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. General The following discussion and analysis should be read in conjunction with the condensed consolidated financial statements, and the notes thereto, included herein.The information contained below includes statements of the Company's or management's beliefs, expectations, hopes, goals and plans that, if not historical, are forward-looking statements subject to certain risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements.For a discussion of forward-looking statements, see the information set forth in the Introductory Note to this Quarterly Report under the caption "Forward Looking Statements" which information is incorporated herein by reference. The condensed consolidated interim financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.The condensed consolidated financial statements and notes are presented as permitted on Form 10-Q and do not contain information included in the Company’s annual consolidated statements and notes.Certain information and footnote disclosers normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosers are adequate to make the information presented not misleading.The results for the three months ended March 2010 may not be indicative of the results for the entire year. These statements reflect all adjustments, consisting of normal recurring adjustments, which in the opinion of management, are necessary for fair presentation of the information contained herein. 11 Plan of Operation and Discussion of Operations The Company's operations are presently carried out through its wholly-owned Freundlich Supply Company, Inc. (“Freundlich”) subsidiary. Freundlich and, through it, the Company is a stocking distributor of aerospace quality, internally-threaded fasteners.Freundlich distributes high-quality, domestically-manufactured nut products that are used primarily for aerospace and military applications and for industrial/commercial applications that require a high level of certified and assured quality. The Company’s products are manufactured, by others, to exacting specifications or are made from raw material that provides strength and reliability required for aerospace applications. Freundlich is a niche player in the North American aerospace fastener industry.The fastener distribution industry is highly fragmented with no single company holding a dominant position.Freundlich currently focuses exclusively on the distribution of aerospace quality nut products, serving as an authorized stocking distributor for seven of the premier nut manufacturers in the United States.Freundlich competes with numerous distributors who serve as authorized stocking distributors for the fastener manufacturers in its supplier base. Freundlich is a one-stop source for standard, self-locking, semi-special and special nuts manufactured to several military, aerospace and equivalent specifications. Freundlich maintains an inventory of approximately 6,200 SKUs comprised of more than 19 million parts of premium quality, brand name nut products. Freundlich sells its products to original equipment manufacturers, repair facilities, and other distributors in the aerospace industry and directly to the United States Department of Defense.Freundlich sells its products pursuant to written purchase orders from its customers.All products are shipped from Freundlich’s warehouse in Staten Island, New York via common carrier.During this quarter, sales to the Department of Defense represented approximately 53%, of our total sales, last year for the quarter our sales to the Department of Defense represented approximately 46% percent of our total sales.No other customer accounts for more than 10% of our sales. The Company’s sales and gross profit for the first quarter this year was below that achieved in the same period last year; however gross margins improved and operating expenses were reduced so that our net income was only slightly below last year.Additionally, with the reduction in outstanding financing, and accounts payable, our balance sheet position continued to improve.New purchase orders from customers continued the increasing trend that started in the last quarter of last year, however the level of ordering is still below the level seen by the Company in the first quarter of 2009.Our material order lead times have continued to be reduced and are now at or close to historical normal lead times for the various items we stock and distribute.Pricing has also generally stabilized.The Company has not seen any meaningful price reductions during the slowdown and there have been some continuing increases - most probably due to the fact that there are few remaining producers of the various specialized fastener types and these duopolies and triopolies are substantially immune from normal competitive market pressures and do not feel obliged to pass through the benefits they achieve from reduced raw material costsConsequently the Company’s inventory has held its value, although the reduced lead times have enabled a reduction in our investment in inventory.Until the inflation which the Company is anticipating occurs, the inventory investment pressures which have afflicted the Company in the recent past have abated, thereby improving the discretionary cash flow available to the Company. The Company’s consolidated revenues decreased over 13% in the quarter to $2,311,010 from $2,662,424 in the comparable period last year.This was the result of a substantially reduced backorder base which was being fulfilled along with a stronger, but still comparatively weak, new order activity and exacerbated by a February which had several days of weather disruptions. The Company’s gross profit of $764,331 is about 5% lessthan the gross profit of $807,952 for the same 3 month period last year.However, this gross profit is approximately 33% percent of revenues as opposed to approximately 30% for the same period last year.This increase in margin was due to the margins on sales of smaller orders being higher than are those on larger orders, as well as the stabilizing of material prices which allowed the maintenance of margins on older government contracts.In the period of rising prices, margins on these contracts eroded, hurting the overall Company margins, because the increase in allowable cost recoupment by the Company on the older government contracts was insufficient to keep up with the increases in the cost of goods. Overall expenses remained about constant resulting in a net income before provision of income taxes of $172,878 this year compared to $215,226 last year. The Company’s cash and equivalents increased by over $90,000 to $290,084 from $198,971 at the end of last year.Accounts receivable increased by $198,971 to $938,755 from $778,450 at the end of last year because of the substantially stronger March sales than December sales.The Company continued to reduce its inventory, by $328,627, to $4,759,105 from $5,087,712 at the end of last year, as deliveries stabilized at levels more consistent with the reduced lead times presently available to the Company. The reduction in inventory and the Company’s profits from sales have enabled the Company to reduce its accounts payable by nearly $80,000 to $131,390 from $210,542 at the end of last year while also starting to pay down its bank loan by $165,000 to $2,517,000 from $2,682,000 at the end of last year. The Company has used available cash above its desired safety level to take advantage of discounts with certain of its suppliers, which, at present interest rates, provides it a savings in preference to paying down the balance on its line of credit.The Company is usually in a position to take advantage of the discounts offered.The Company continues to evaluate and apply its resources where it believes it will achieve the best overall benefit. 12 The Company’s net assets (total assets less total liabilities) at the end of the period, $5,739,114, were nearly $125,000 greater than the $5,614,808 at the end of last year.This continues the Company’s growth in net assets which reflect the continued strong operations of the Company, even during a period of difficult market conditions. The Company does not presently anticipate any material additional capital expenditures on plant and equipment for existing operations during 2010 and the present cash flow from the activities of Freundlich and its financing facility is sufficient to meet the Company’s cash requirements, assuming it receives inventory in orderly fashion as has been the case; however, additional financing will be necessary to more rapidly increase operations and expand operations. The Company believes it can expand its business with its present staff until acquisitions warrant additional personnel.Freundlich does not presently anticipate making further hires; however, it is possible that it may make an additional hire to improve business operations.Presently many Company level activities are either outsourced or handled at the Freundlich level. Subsequent Events: On April 7, 2010, the Board of Directors of the Company (the “Board”) approved an employment agreement (the “Agreement”) with Andrew S. Prince, the Company’s President and CEO. The Agreement is on the same terms as his automatically renewed prior agreement and has similar renewal provisions. The initial term of the Agreement runs through September 30, 2010 with automatic one year extensions if not terminated. For particulars see the attached exhibit 10.1.to the Company’s 8-K filed on April 13, 2010. Additionally, on April 7, 2010,also as reported in that8-K,the Board also approved the issuance of 967,821 shares of the Company’s Common Stock to Mr. Prince for his serving as the Company’s President and CEO and previously as a Director. As reported on the Company’s 8-K filed on May 5, 2010, the existing financing agreement, entered into August 31, 2009 and modified on November 5, 2009, guaranteed by Precision Aerospace Components, Inc. (the “Company”), between Freundlich Supply Company, Inc. (“Freundlich”), the Company’s wholly-owned subsidiary, and Israel Discount Bank of New York (“IDB”) was extended through June 30, 2010, pending preparation by IDB of a longer term approval.All other terms of the financing remain the same. Critical Accounting Policies The Company considers the accounting policies related to revenue and related cost recognition, the valuation of inventory, the valuation of goodwill, and transactions related to our debt and equity financing activity, to be critical to the understanding of our results of operations.For a more detailed discussion of the Company’s critical accounting policies, please see the Company’s consolidated financial statements and accompanying notes.Critical accounting policies include the areas where the Company has made what it considers to be particularly subjective or complex judgments in making estimates and where these estimates can significantly impact the Company’s financial results under different assumptions and conditions.The Company prepares its financial statements in conformity with U.S. generally accepted accounting principles.As such, the Company is required to make certain estimates, judgments, and assumptions that it believes are reasonable based upon the information available.These estimates, judgments and assumptions affect the reported amounts of assets and liabilities at the date of the financial statement and the reported amounts of revenue and expenses during the periods presented.Actual results could be different from these estimates. ITEM 3QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK This item is not required for smaller reporting companies, and, if it were required, is not applicable to the Company’s present operations. ITEM 4 & 4T CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures The Company carried out an evaluation, under the supervision and with the participation of the Company's Principal Executive Officer/Principal Financial Officer, of the effectiveness of the design and operation of the Company's disclosure controls and procedures on or about March 10, 2010.The term "disclosure controls and procedures" is defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended the ("Exchange Act").This term refers to the controls and procedures of a company that are designed to ensure that the information required to be disclosed by a company in the reports that it files under the Exchange Act is recorded, processed, summarized and reported within the required time periods.The Company's disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Company's disclosure control objectives.The Company's Principal Executive Officer/Principal Financial Officer has concluded that the Company's disclosure controls and procedures are effective at this reasonable assurance level as of the period covered by this Form 10-Q.Due to the size of the Company and as a result of the implementation of the Company’s integrated financial reporting system, items of note are appropriately brought to the attention of the Company’s CEO for appropriate disclosure. In addition, the Company's Principal Executive Officer/Principal Financial Officer evaluated all changes in the Company’s internal controls over financial reporting that have occurred during the Company’s last fiscal quarter (which is the period covered by this Form 10-Q) and there have been no changes in its internal controls during the Company's last fiscal quarter, or from the date of their last evaluation, on or about March 10, 2010, that have materially affected, or are reasonably likely to materially affect, those internal controls over financial reporting.The term "internal control over financial reporting" is defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act.This term refers to the process designed by management and effected by the issuer’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles that (1) pertain to maintenance of records; (2) provide reasonable assurance that transactions are recorded as necessary, including that receipts and expenditures of the issuer are being made in accordance with authorizations of management and directors of the issuer; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the issuer’s assets that could have a material effect on the Company’s financial statements.The Company assessed its internal control system as of March 31, 2010 in relation to criteria for effective internal control over financial reporting described in “Internal Control – Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company's internal control over financial reporting is designed to provide a reasonable level of assurance of achieving the Company's disclosure control objectives.The Company's Principal Executive Officer/Principal Financial Officer has concluded that the Company's internal control over financial reporting is effective at this reasonable level of assurance. 13 PART II OTHER INFORMATION ITEM 6.Exhibits. The following exhibits are included herein: Exhibit No. Exhibit Certification of Chief Executive Officer of the Company required by Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended Certification of Chief Financial Officer of the Company required by Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended Certification of Chief Executive Officer and Chief Financial Officer of the Company required by Rule 13a-14(b) under the Securities Exchange Act of 1934, as amended SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: May 13, 2010 PRECISION AEROSPACE COMPONENTS, INC. /s/ Andrew S. Prince Andrew S. Prince President and Chief Executive Officer 14 EXHIBIT INDEX Exhibit Number Description Certification of Chief Executive Officer of the Company required by Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended Certification of Chief Financial Officer of the Company required by Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended Certification of Chief Executive Officer and Chief Financial Officer of the Company required by Rule13a-14(b) under the Securities Exchange Act of 1934, as amended 15
